Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149843 & (22)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149843
                                                                    COA: 321732
                                                                    St Clair CC: 13-002103-FH
  JAMES ROBERT MABEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file defendant’s pro per
  supplemental brief is GRANTED. The application for leave to appeal the June 26, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted of Issue III in the principal delayed application
  prepared by appellate defense counsel at the Court of Appeals, alongside Issues I and II,
  where leave to appeal was previously granted. On remand, the Court of Appeals shall
  hold this case in abeyance pending this Court’s decision in People v Lockridge (Docket
  No. 149073). After Lockridge is decided, the Court of Appeals shall consider the
  defendant’s Issue III in light of Lockridge. With respect to all other issues not being
  addressed by the Court of Appeals, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
         t1217
                                                                               Clerk